DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Canedo et al. US 2019/0095806 [herein MC] in view of Meltzer, Peter, Marcelo Daniel Gutierrez Mallea, and Peter J. Bentley. "Pinet: A permutation invariant graph neural network for graph classification." 
Regarding claims 1, 7, and 13¸MC teaches “a machine learning system for generating a permutation invariant representation of a graph comprising: a memory” (memory shown in figure 12); and
“a processor in communication with the memory, the processor” ([0074] “First, each thread 1240, 1245, 1250, can read and write to its corresponding registers 1255, 1260, and 1265. Registers provide the fastest memory access to threads because there are no synchronization issues and the register is generally located close to a multiprocessor executing the thread”): 
“receiving a dataset including a graph from the memory, the graph having a plurality of nodes and a number of features per node” ([0008] “a computer implemented method for learning structural relationships between nodes of a graph includes receiving a knowledge graph comprising subgraphs labeled with functional labels describing one or more systems . Each subgraph corresponds to a subsystem of at least one of the systems”), 
While MC generally teaches a first and second matrix based on the nodes, Meltzer specifically teaches “generating a first matrix and a second matrix based on the plurality of nodes” (Meltzer pg. 3 ¶3 “Each graph G ∈ G is defined as the pair G = (A, X), where A ∈ R N×N is the graph adjacency matrix, and X ∈ R N×d is a corresponding matrix of d-dimensional node features. We fix N to be the maximum number of nodes in each of the graphs in G, padding empty rows and columns of A and X with zeros. Note, however, that these zero entries do not form part of the final graph representations used by the model.”) 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of MC with that of Meltzer since “We conduct three experiment to evaluate PiNet’s effectiveness: We verify the utility in its invariance to permutation with a graph isomorphism classification task, we then test its ability to learn appropriate message passing matrices, and we perform a benchmark test against existing classifiers on a set of standard molecule classification datasets” Meltzer right col. ¶1. This shows that by using the PiNet matrices from Meltzer, one has better classification methods and algorithms.
MC further teaches “determining a set of node embeddings by a graph convolutional network based on the first matrix and the second matrix” (fig. 9 item 910 “Learn a plurality of subgraphs representing embeddings of the nodes of the knowledge graph into a vector space”), 
“determining a permutation invariant representation of the graph by a permutation invariant mapping based on the set of node embeddings” ([0026] “and a subgraph convolution kernel that can perform graph invariant convo lution operations on graphs or subgraphs”), and 
“determining an attribute of the graph by a fully connected network based on the permutation invariant representation of the graph” ([0059] “. In some embodiments, we consider the extracted feature vectors x k , x2 " , . . . , xmk as a new fully - connected graph G m with m number of vertices , and for x , " is the feature vector for node i . 6 , which can be used to input into another subgraph convolution kernel layer 260 in the SGCNN architecture”).
Note that independent claims 7 and 13 recite the same substantial subject matter as independent claim 1 and thus are subject to the same rejection. The difference in embodiments including method and non-transitory medium are taught by MC abstract and [0075] respectively. 
Regarding claims 2, 8, and 14, the MC and Meltzer references have been addressed above. Meltzer further teaches “wherein the first matrix is an adjacency matrix and the second matrix is a feature matrix” (Meltzer pg. 2 ¶3 “Each graph G ∈ G is defined as the pair G = (A, X), where A ∈ R N×N is the graph adjacency matrix, and X ∈ R N×d is a corresponding matrix of d-dimensional node features.”)
Regarding claims 3, 9, and 15, the MC and Meltzer references have been addressed above. Meltzer further teaches “wherein the set of node embeddings is a latent feature matrix and the permutation invariant representation of the graph is invariant to row permutations of the set of node embeddings” (Meltzer pg. 2 left col. ¶1 “In each layer, state associated with each node is propagated to its neighbours via a learned filter and then a non linear function is applied. Thus the network’s inner layers learn a latent representation for each node”)
Regarding claims 4, 10, and 16, the MC and Meltzer references have been addressed above. MC further teaches “wherein the permutation invariant mapping executes an ordering approach or a kernel approach to determine the permutation invariant representation of the graph” ([0026] “a subgraph convolution kernel that can perform graph invariant convolution operations on graphs or subgraphs .”)
Regarding claims 5, 11, and 17, the MC and Meltzer references have been addressed above. Meltzer further teaches “wherein the set of node embeddings is a latent feature matrix” (pg. 2 right col. “Let σR and σS denote the rectified linear unit and softmax activations functions, A˜ the preprocessed adjacency matrix, and F (1) X and F (1) A the dimensions per node of the latent representation of the features and attention stacks respectively”), and 
MC further teaches “the ordering approach introduces redundancy into the set of node embeddings by concatenating columns out of linear combinations of rows of the set of node embeddings and arranges each column in descending order” ([0054] “Finally , we aggregate x , to Ge by concatenating all the feature vectors of ver , as Xagg = { x ; , xn } .”)
Regarding claims 6, 12, and 18, the MC and Meltzer references have been addressed above. MC further teaches “wherein the fully connected network is a convolutional neural network, a deep neural network, a recurrent neural network or a machine learning system” ([0026] “a Structured Graph Convolutional Neural Network ( SGCNN ) that is able to perform graph invariant learning tasks”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124